Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed October 6, 2022 in reply to the First Office Action on the Merits mailed May 10, 2022. Claims 1, 8, 10, and 11 have been amended; and no claims have been canceled or newly added. Claims 12-24 have been withdrawn. Claims 1-11 are under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claims 1 and 8 have been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed May 10, 2022 is hereby withdrawn.
Abstract
The abstract of the disclosure remains objected to for the following:   
1. The abstract should not include any legal phraseology, e.g. thereof. 
2. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention is a composition, the abstract should recite the key requisite ingredients. 
3. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure remains objected to because of the following:
1. The Cross-Reference to Related Applications should not contain any reference to a foreign patent document. Any reference to a foreign patent document should be deleted. 
Regarding the statement about incorporating the foreign patent document by reference in its entirely statement in the “Cross-Reference to Related Applications” section, there should be no cross-reference to a foreign patent document in this section to begin with, and this statement should also not appear. 
As far as incorporating a foreign patent document (in the Korean language) into the specification in its entirely, it is noted that the incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
As far as Applicant’s assertion that 37 CFR 1.57(b) permits the statement in the “Cross-reference to Related Applications” section to incorporate the foreign patent document in its entirety, this is not persuasive. This section pertains to the situation wherein all or a portion of the specification or drawings is inadvertently omitted from an application. Applicant has not established that all or a portion of the specification or drawings is inadvertently omitted from an application, and the argument appears to be irrelevant. 
2. The specification appears to incorporate claims or claim-formatted material in the middle of the specification on pages 3-7. 
Appropriate correction is required.
Claim Objections
Claim 1 remains objected to because of the following:
1. Claim 1 contains an extraneous colon between “comprising” and “a blunt-ended”. The colon would be proper if the claim was in bulleted format, but the claim is not in bulleted format.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. (U.S. Patent Application Pub. No. 2016/0287717), in view of Yong et al. (Frontiers in Immunology. 2018; 9: 1-9).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising i) a blunt-ended hairpin RNA with formula 5’-Pa-SEQ ID NO 1-3’, wherein P is a phosphoric acid group and a is 2-4; and ii) porous silica particles with diameter of 50-500 nm, an average pore diameter 7-25 nm, a zeta potential of 10-70 mV, and a BET surface area of 280-680 m2/g; wherein the porous silica particles carry the blunt-ended hairpin RNA in the pores, and the weight ratio of the particles and the blunt-ended hairpin RNA is 1:5-20.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Brinker et al. disclose a composition comprising e.g. i) hairpin RNA, and ii) mesoporous silica nanoparticles with diameter of 5-500 nm, an average pore diameter 0.5-25 nm, preferably a cationic zeta potential of e.g. 10-40 mV, and a BET surface area of 100-1,000 m2/g; wherein the porous silica particles carry the hairpin RNA in the pores, the weight ratio of the hairpin RNA to the particles can be e.g. 1:19, and wherein the composition is employed in e.g. treating viral infections (abstract; paragraphs 0003, 0006, 0007, 0009, 0011, 0015, 0016, 0070, 0071, 0073, 0080, 0099, 0100). 
Yong et al. disclose that 5’pppRNA is an effective antiviral agent shown to stimulate host antiviral response via RIG-1 specific activation, that hairpin RNA species triggered a potent interferon response and were more potent that oseltamivir against influenza A H1N1, and that an effective RNA sequence shown to target RIG 1 to stimulate a robust IFN 1 response, and which is regarded as a promising antiviral and viral vaccine adjuvant, is 5’-GGAUCGAUCGAUCGUUCGCGAUCGAUCGAAUCC-3’.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Brinker et al. do not explicitly disclose that the hairpin RNA has a sequence covered by Formula 1. This deficiency is cured by the teachings of Yong et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Brinker et al. and Yong et al., outlined supra, to devise Applicant’s presently claimed composition.
Brinker et al. disclose a composition comprising e.g. i) hairpin RNA, and ii) mesoporous silica nanoparticles with diameter of 5-500 nm, an average pore diameter 0.5-25 nm, preferably a cationic zeta potential of e.g. 10-40 mV, and a BET surface area of 100-1,000 m2/g; wherein the porous silica particles carry the hairpin RNA in the pores, the weight ratio of the hairpin RNA to the particles can be e.g. 1:9, and wherein the composition is employed in e.g. treating viral infections. Since Yong et al. disclose that 5’pppRNA is generally an effective antiviral agent shown to stimulate host antiviral response via RIG-1 specific activation, that hairpin RNA species in particular triggered a potent interferon response and were more potent that oseltamivir against influenza A H1N1, and that an effective RNA sequence shown to target RIG 1 to stimulate a robust IFN 1 response, and which is regarded as a promising antiviral and viral vaccine adjuvant, is 5’-GGAUCGAUCGAUCGUUCGCGAUCGAUCGAAUCC-3’; one of ordinary skill in the art would thus be motivated to employ a hairpin 5’pppRNA containing the sequence 5-GGAUCGAUCGAUCGUUCGCGAUCGAUCGAAUCC-3’ or a very similar sequence suitable for the formation of the optimal hairpin RNA structure, with the reasonable expectation that the resulting composition will effectively stimulate a host antiviral response via RIG-1 specific activation for the successful treatment of a viral infection.
Brinker et al. disclose that the optimal loading of cargo is about 0.01-10% (see paragraph 0099). With a cargo load of e.g. 5%, the mesoporous silica nanoparticles thus represent 95%, and the weight ratio is 1:19, which falls within the claimed range of 1:10-20. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Brinker et al. does not teach that the hairpin RNA is carried in the pores”, but rather “the cargo…is likely to be carried on an outer surface of MSNPs”; that “Brinker et al. does not disclose that the inside pore surface is positively charged”, but rather “Brinker et al. focuses only on the outside charged surface of MSNPs and is silent on the inside pore surface and how to make a positively charged inside pore surface”; and, further, “Applicant could not locate the portion of Brinker et al. which teaches the weight ratio of the hairpin RNA to the particles can be 1:9”. 
The Examiner, however, would like to point out the following:
1. Anyone of ordinary skill in the art, in reading Brinker, will immediately understand from the description of mesoporous silica nanoparticles delivering a cargo, with the cargo being the therapeutic active agent, that the therapeutic active agent is contained in the pores of the particle. This general understanding is confirmed in e.g. paragraphs [0099] and [0100], which disclose that the mesoporous silica nanoparticles are “loaded with cargo”, and that “the surface area of the internal space for loading is the pore volume”. Clearly, the cargo, i.e. the active, e.g. the hairpin RNA, is being loaded into the pores and transported therein. 
2. Anyone of ordinary skill in the art would understand for mesoporous silica nanoparticles, the external surface is continuous with the internal pore surface. These are not two separate and distinct surfaces. It is a well-known phenomenon from basic physics that charges typically distribute evenly across a surface, and there is no reason to conclude that the same is not occurring in metal oxide particles of Brinker. Indeed, Brinker expressly discloses repeatedly that there is a uniform distribution of charge across the surface of the particle, e.g. see paragraphs [0006], [0009]. Furthermore, while the claims stipulate that the inside pore surface is “positively charged”, the zeta potential limitations claimed are for the porous silica particles as a whole, not merely the inside pore surface. Presumably, though, with the external surface being continuous with the internal pore surface, the charge is uniformly distributed across the entire surface, and there is no reason to believe otherwise. Therefore, since Brinker discloses a zeta potential preferably of e.g. 10-40 mV, Brinker meets the limitation. 
3. Brinker expressly discloses that the optimal loading of cargo, e.g. hairpin RNA active agent, is about 0.01-10 wt% (see paragraph [0099]), but that the optimal load depends on the drug or drug combination which is incorporated as the cargo. In other words, it would be well within the skill of the ordinary mechanic in the art to optimize the amount of hairpin RNA, within this disclosed range of 0.01-10 wt%, being incorporated into the mesoporous silica nanoparticles. If the amount of hairpin RNA is e.g. 5 wt%, then the particle is the remaining 95 wt%, and the ratio is thus 1:19, which falls within the claimed hairpin RNA to particle weight ratio range of 1:10-20. Applicant’s claimed range is certainly not a patentable advance in the art, but rather the work of the ordinary mechanic in the art, following the guidance of Brinker to optimize the amount of hairpin RNA to incorporate as cargo. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617